DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 12/21/2021.
Claims 3 and 8 have been canceled.
Claims 1-2 and 4-7 are pending and allowed in this action.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 4, on line 3, change “the plurality of second wireless communication apparatuses” into --- the plurality of the second wireless communication apparatuses ---.
In claim 6, on line 3, change “the plurality of second wireless communication apparatuses” into --- the plurality of the second wireless communication apparatuses ---.



Prior art Consideration

1. 	(US 2015/0160329 A1), published to Ranki et al., on Jun. 11, 2015 discloses –Determining Location and Orientation of Directional Transceivers (see title) including --- calculating at least one of the location of the third directional transceiver relative to a reference coordinate system, the orientation of the first directional transceiver relative to the reference coordinate system, and the orientation of the second directional transceiver relative to the reference coordinate system, using the calculated orientations of the first and second directional transceivers, the calculated location of the third directional transceiver and pre-stored information identifying parameters, in the reference coordinate system, relating to the first and second directional transceivers (see pars. 0006, 0008, 0013).
2. 	(US 2017/0303071 A1), published to Haverinen et al., on Oct. 19, 2017, discloses ---Angle of arrival (AoA) measurement is a method for determining the 
direction of propagation of a radio-frequency wave incident on an antenna array.  AoA may determine the direction by measuring the Time Difference of Arrival (TDOA) at individual elements of the array, from which these delays can be used to estimate the AoA.  In some implementations, the TDOA measurement is made by measuring a difference in received phases at each element in the antenna array (see title; pars. 0006, 0010, 0012). However, these references do not disclose or fairly teach/suggest the feature/s indicated below as reason for allowance.


Allowable Subject Matter

Claims 1-2 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach --- a control station including a management table that holds sending permission information indicating whether or not to transmit a packet for requesting to send an orientation estimation auxiliary signal; and the control station updates the management table depending on respective distances between a first wireless communication apparatus and a plurality of second wireless communication apparatuses --- as recited in or within the context of, particularly, claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        1/12/2022